Citation Nr: 9906074	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated 20 percent disabling.

2.  Entitlement to service connection for a dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to April 1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) August 1997 rating decision which denied service 
connection for a dental disability, claimed secondary to 
medication he takes for his service-connected seizures, and a 
rating in excess of 10 percent for his service-connected 
seizure disorder.  By August 1998 rating decision, the 
evaluation of his seizure disorder was increased to 20 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.


REMAND

In his September 1997 substantive appeal, the veteran 
requested an RO hearing.  By October 27, 1997 letter from the 
RO, he was informed that he was scheduled to appear before a 
hearing officer on November 6, 1997.  A November 5, 1997 RO 
report of telephonic contact with the veteran reveals that he 
wished to cancel his November 6, 1997 hearing.  

In October 1997, the veteran submitted another VA Form 9, 
this time requesting a Travel Board hearing.  Although the 
above-noted November 5, 1997 report of contact with the 
veteran indicates that he wished to cancel his November 6, 
1997 RO hearing, there is no indication that he desires to 
withdraw his Travel Board hearing request.  A review of the 
record reveals that the requested Travel Board hearing has 
not yet been scheduled.  Thus, to ensure full compliance with 
due process requirements, a Travel Board hearing must be 
scheduled.  38 C.F.R. §§ 20.703, 20.704 (1998).  

Accordingly, this case is REMANDED for the following action:

In accordance with appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond thereto.  The case should then be 
returned to the Board for final appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


